Exhibit 10.76

 

 

PLS REPO FACILITY

EXECUTION

 

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Second Amended and Restated Master Repurchase Agreement,
dated as of September 9, 2016 (this “Amendment”), among Credit Suisse First
Boston Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a
company incorporated under the laws of Switzerland, acting through its Cayman
Islands Branch (the “Buyer”), PennyMac Loan Services, LLC (the “Seller”) and
Private National Mortgage Acceptance Company, LLC (the “Guarantor”).

RECITALS

The Administrative Agent, the Seller and the Guarantor are parties to that
certain Second Amended and Restated Master Repurchase Agreement, dated as of
March 31, 2016 (the “Existing Repurchase Agreement”; as further amended by this
Amendment, the “Repurchase Agreement”) and the related Amended and Restated
Pricing Side Letter, dated as of March 31, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”).  The Guarantor is party to that certain Guaranty (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 14, 2009, by the Guarantor in favor of the Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Repurchase Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyer, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyer, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.    Representations and Warranties.  Section 13 of the Existing
Repurchase Agreement is hereby amended by deleting sublcause b. thereof and
replacing it in its entirety with the following:

b. Each of Seller and Guarantor jointly and severally represents and warrants to
Buyer as of the applicable Purchase Date for any Transaction and each date
thereafter that (i) with respect to every Purchased Mortgage Loan other than a
Freddie SBL Loan, each representation and warranty set forth on Schedule 1 is
true and correct; and (ii) with respect to every Purchased Mortgage Loan that is
a Freddie SBL Loan, each such Freddie SBL Loan complies with each requirement
set forth in the Freddie Mac Guide.





1

--------------------------------------------------------------------------------

 



SECTION 2.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.1       Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of the Buyer shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

(a)        this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyer, the Seller and the Guarantor;

(b)       an Amendment No. 5 to that certain Custodial Agreement, dated as of
the date hereof, executed and delivered by duly authorized officers of the
Administrative Agent, the Seller and the Custodian; and

(c)       such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 3.   Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and the Buyer that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 6.   Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8.   Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the





2

--------------------------------------------------------------------------------

 



Obligations of Seller to Administrative Agent under the Repurchase Agreement and
related Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Administrative Agent

 

 

 

By:

/s/ Elie Chau

 

 

Name:

Elie Chau

 

 

Title:

Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Buyer

 

 

 

 

 

By:

/s/ Oliver Nisenson

 

 

Name:

Oliver Nisenson

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Chris Fera

 

 

Name:

Chris Fera

 

 

Title:

Authorized Signatory

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Second Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------